 660DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent,set forth in section III, above, occur-ring in connection with the operations of the Respondent described in section I,above,have a close,intimate,and substantial relation to trade,traffic,and commerceamong the several States,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examinerwill recommend that it cease and desist therefrom and take affirma-tive action designed to effectuatethe policies of the Act.It has been found that the Respondent has refused to bargaincollectively asrequiredby the Adwith the chosen representative of its employees.Itwill there-fore be recommended that it bargaincollectivelyand in goodfaith,upon request,with the Unionas the exclusive representative of its employees in the appropriateunit.Since the violationsof the Actwhich the Respondent committed are related toother unfair labor practices proscribedby the Act, and the dangerof their com-mission in the future is reasonably to be anticipated from its past conduct,the pre-ventive purposesof the Act may be thwartedunless the recommendations arecoextensivewith the threat.To effectuatethe policies of the Act,therefore, it willbe recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteedby Section 7 of the Act.Upon the basisof the foregoingfindingsof fact,and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW-1.United Papermakers and Paperworkers,AFL-CIO,isa labor organization-within themeaning of Section 2(5) of the Act.2.All production,and maintenance employees at the Respondent'sHouston plant,including plant clerical employees,tourbosses, and foremen, but excluding office,clericalemployees,truckdrivers,guards,the watchmen,cleanup men, the sample--man, and supervisors as defined inthe Act, constitutea unit appropriate for thepurposes of collective bargainingwithin themeaning of Section 9(b) of the Act.3.United Papermakers and Paperworkers,AFL-CIO,was on December 12,1956,and at all times since then has been,the exclusiverepresentative of all em-ployees in the aforesaidunit for thepurposes of collective bargaining within themeaning of Section 9(a) of the Act.4.By refusing on and afterOctober 9, 1957,to bargain collectively with theaforesaidUnionas the exclusive bargaining representaitve of all employees in theappropriate unit,the Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a) (5) of the Act.5.By interfering with, restraining,and coercing employees in the exercise of,rights guaranteed in Section7 of the Act, the Respondenthas engaged in and is,engaging in unfair labor practiceswithin themeaning of Section8(a) (1) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.7.TheRespondent has not engaged in unfair labor practices within the meaningof Section8(a) (3) of the Act.[Recommendations omitted from publication.]Pease Oil Company;Evans Oils, Inc.andLocal 449, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America.Case No. 3-CA-1091.April 7, 1959SUPPLEMENTAL DECISION AND ORDEROn January 16, 1959, Trial Examiner Herbert Silberman issued hisSupplemental Intermediate Report in the above-entitled proceeding,123 NLRB Np. 82. PEASE OIL COMPANY661finding that Respondent Pease Oil Company had engaged in and wasengaging in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Supplemental Intermediate Report attachedhereto.The Trial Examiner also found that Respondent Evans Oils,Inc., had not engaged in unfair labor practices and recommended dis-missing the complaint as to this Respondent. Thereafter, RespondentPease Oil Company filed exceptions to the Supplemental IntermediateReport, together with a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Sup-plemental Intermediate Report, the exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Pease Oil Company, Buffalo, NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local 449, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or in any other labor organization, by laying off or dis-charging any of its employees or otherwise discriminating in regard.to its employees' hire or tenure of employment or any other termor condition of employment.(b)Threatening employees with reprisals or promising them bene-fits to discourage their affiliation with or support of the aforemen-tioned Union or any other labor organization.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist the aforementioned Union or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act.'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Bean,and Fanning]. 662DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Edward Place and Joseph Chirico immediate and fullreinstatement to their respective former, or substantially equivalent,positions, without prejudice to their seniority and other rights andprivileges and make them whole in the manner set forth in the sectionof the Supplemental Intermediate Report entitled "The Remedy"for any loss of earnings they may have suffered by reason of the dis-crimination against them.(b)Preserve and make available to the Board and its agents, uponrequest, for examination and copying, all payroll records, timecards,personnel records and reports, and all other records necessary or ap-propriate to an analysis of the amounts of back pay due, and the rightsof reemployment, under this Order.(c)Post at its place of business in Buffalo, New York, copies ofthe notice attached to the Supplemental Intermediate Report marked"Appendix." 2 Copies of said notice, to be furnished by the RegionalDirector for the Third Region, shall, after being duly signed byRespondent's authorized representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it for 60 consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Third Region in writing,-within 10 days from the date of this Order, what steps Respondenthas taken to comply therewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed insofar as it alleges that Evans Oils, Inc., has engaged inunfair labor practices.9 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."SUPPLEMENTAL INTERMEDIATE REPORT AND RECOMMENDEDORDERThe complaintherein alleges that Pease OilCompany hasengaged in unfair laborpractices in violation of Section 8 (a) (1) and(3) of the Act by havinglaid off ordischargedemployeesEdward Placeand JosephChirico and by havingotherwiseinfringed upon its employees'statutory rights.EvansOils, Inc., isnamed a partyRespondenton the theory that Evansand Pease together constitute a single employer.On August 21, 1958, the duly designated TrialExaminer issued an IntermediateReport in this case findingthat Evansand Pease are not a singleemployerwithin themeaning of Section2(2) of the Actand recommending dismissal of the complaintbecause the businessactivitiesof Pease alonedid not meet the Board's then applicablestandards for the assertion of jurisdiction.The General Counselfiled exceptions tothe Intermediate Report and the Board on December 8, 1958, issued its Decision andOrder in the matter.The Boardheld that Pease's operations satisfied their revised PEASE OILCOMPANY663jurisdictional standards, issued after the hearing in this case, and that it would ef-fectuate the policies of he Act to assert jurisdiction herein.Accordingly, the Boarddenied Respondents' motion to dismiss the complaint for jurisdictional reasons andremanded the case to the Trial Examiner for the preparation of a Supplemental In-termediate Report..FINDINGS OF FACTIn their Decision the Board did not disturb my finding that Evans Oils, Inc., andPease Oil Company are not a single employer. I have reviewed the evidence withregard to this issue and upon reconsideration adhere to my original conclusion thatthe operations and management of Pease and Evans are not sufficiently integrated toconstitute them a single employer for jurisdictional purposes.As it is not alleged thatEvans participated in the unlawful conduct described in the complaint, I shall recom-mend that the complaint against Evans Oils, Inc., be dismissed.Sequence of EventsThe material events in this case occurred within a period of 2 weeks following thedate when Respondent Pease's drivers designated Local 449, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, hereinreferred to as the Union, as their collective-bargaining representative.At that time,Pease employed four truckdrivers, namely, Oscar Schurpf, Edward Place, RobertStrength, and Joseph Chirico. In addition, it employed a dispatcher, Leo A. Eckert,a pump and tank man, William Jones, who did no driving, a secretary and a book-keeper.George Frederick Bastian, who was appointed vice president and generalmanager on September 16, 1957, was the only representative of management regu-larly active in Respondent's operations.Early in October 1957, Edward Place was told by Vincent MacVittie, Bastian'spredecessor, with who Place maintained friendly relations, that Respondent was goingto lay off the older men one by one. Place discussed this information with some ofthe other drivers and on October 29, 1957, all four drivers went to the union hallwhere they signed applications for membership in the Union.The next day OscarSchurpf received a telephone call from James O. Porter, Respondent's treasurer.,Porter inquired from Schurpf whether the latter knew the source of the rumor thatthe drivers were going to be laid off one after another. Schurpf answered that hehad heard the rumor but did not know where it had come from. Potter respondedthat there was no truth to the rumor. In this conversation Schurpf told Porter thatbecause of the rumor that they were going to be laid off the drivers had joined theUnion in order to protect their jobs.On Thursday morning, October 31, the four drivers had a meeting with GeneralManager Bastian.2Edward Place acted as spokesman for the drivers.The discus-sion centered about the employees' desire for a wage increase.Bastian remarkedthat he heard that the employees had joined a union and inquired why they did notspeak to him first. Place responded that they did not think it would have done anygood because they had made previous requests for wage increases, and even haddirected such request to Mr. Porter himself, but nothing came of it.Bastian inquiredas to how much of an increase the drivers wanted and Place replied that theirrepresentative would see him about the drivers' demands. Bastian said, in that casethere was no need for any further discussion and left.Oscar Schurpf testified that on Saturday, November 2, 1957, he had a telephoneconversation with Bastian during which Bastian told him that Place was going to belaid off Monday morning because Mr. Porter felt that Place was responsible for thedrivers having joined the Union.Place was laid off on Monday, November 4.The morning after Place was laid off Bastian had a meeting with the three remain-ing drivers.He advised Schurpf and Strength that they were being given an im-1 Although James O. Porter does not concern himself with the day-to-day operations ofPease he is the spokesman for the corporation's stockholders and directors and has theauthority to appoint and remove its general manager, who is neither a stockholder nora director.a All five participants in this meeting testified as to what was said.There are nosignificant conflicts among the various versions of what transpired at the meeting despitesome variances as to details, as for instance, whether the drivers sought out Bastian orwhether Bastian called the meeting.The above summary is based upon the testimony ofOscar Schurpf and Joseph Chirico who impressed me as having given the most reliableaccounts of the event. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDmediate increase of 10 cents per hour.However, Chirico was told that he had notworked long enough for Pease to receive an increase. Bastian excused Chirico fromfurther participation in the meeting and, after Chirico left, Bastian discussed theUnion with Schurpf and Strength.According to Schurpf, whose testimony I credit,Bastian told them that Mr. Porter would not go for a union and that before he wouldrecognize a union he would subcontract the work.Bastian asked Schurpf andStrength whether they would withdraw from the Union. They did not give him animmediate answer so Bastian then asked them to leave a note on his desk with theiranswer, which they promised to do.3Three days later, on Friday, November 8,Bastian reminded Schurpf that he had not received the note promised by the em-ployees.Schurpf said that it would be given to him the next morning. The next daySchurpf and Strength left a note for Bastian in which they advised him that they haddecided they would not withdraw from the Union.The final incident in this case occurred on November 11 when Bastian dischargedJoseph Chirico.Conclusionsa. As to the discharge of Edward PlaceEdward Place began working for the Respondent in June or July 1955.Whenhe was laid off by GeorgeBastian onNovember 4, 1957, he was the highest paidof the Company's four drivers and had the longest period of continuous service.4Place testified that on Mondaymorning,November 4, Bastian called him aside andsaid "he had the hardest job to do that he ever had to perform." Bastian toldPlace he was being laid off for economic reasons, lack of work. Place took issuewith this reason and, according to Place, Bastian said, "'Why, this will blow over ina week or 10 days,' and he will be able to call me back. If we hadn't gone to theUnion this would never had been brought up."Bastian testified that he laid offPlace as aneconomymeasure andadvised Placethat if business improved Place would be recalled.His explanation for the selec-tion of Place for layoff is that Place drove a tractor-trailer used for delivery ofgasoline and"our cost pergallondrop on this particular unit exceeded countryaverage."However, not only did Respondent fail to introduce any figures or othercorroborating evidence to support Bastian's testimony, but there are several factorspresent in the case which tend to impeach Respondent's assertedreasonfor layingoff Place.First,Bastiantestified that when he laid off Place he did not advise himthat he was being selected because of his purported inefficiency, and had not at anyprevious time discussed with Place the alleged high cost per gallon drop for the vehiclePlace was operating. It is not natural for an employer to lay off itsmost seniorand highest paid employee in a particular classification without having criticizedhim for the way he was doing his work or without even telling him at the time ofhis layoff the reason for his selection.Second, inconsistent with Respondent'sposition that there was an economic necessity for laying off a driver on November 4is the fact that about the same time Respondent hired additional drivers.Althoughthe record is confused as to when various individuals were hired and for whatperiods they worked, it is reasonably clear that during all times material heretothe total number of drivers did not fall below four.5Third, Schurpf testified without3Bastian denied that he asked any of the drivers'to withdraw from the Union.In thisregard he was corroborated by Strength.Bastian testified that he told Strength andSchurpf that he was interested in a union ballot and how they felt about such a return.They replied that they would think about it and leave their-answers on his desk.Bastianfurther explained,"Well, wehad notice that a ballot was to take place. ...From theNLRBwhich,of course,didn't encourage my ideas of how the men felt.Itwas morepersonal reason than anything else. I wanted to know in my own mind whether theywere really and directly for or against[,theUnion],and as a result that is what cameabout."Because the employees were unable to give him animmediateanswer he askedthem to leave a note indicating whether or not they wanted the Union to represent them.Thus, according to Bastian,at the same time that he informed Schurp'fand Strengththat they were receiving an increase in their wages,he interrogated them as to theirunion sentiments,despite the fact that only 5 days earlier he had been informed that theyhad applied for membership in the Union.Even were I to accept Bastian's version ofthe event,Iwould still find such interrogation infringed upon the employees'statutoryrights.4 Oscar Schurpf's total service with Pease exceeded that of Place, but there was a4-year interruption in his service before his last period of employment.6Bastian testified that Patrick Quinn and Cudmore were hired as drivers within aperiod ofdayseither before or after Place's layoff, and subsequently Chezniak and PEASEOIL COMPANY665contradiction that overtime work increased after Place was laid off.Finally, theday following Place's layoff,employees Schurpf and Strength were given wageincreases of 10 cents per hour.Bastian explained his reason for these increases asfollows:"Well, again, we go back again to cost per gallon drop, and the cost pergallon drop was exceedingly low at the time,plus the factthat they had asked mein prior conversations to see what I could do about getting them an increase. ..."Thus, according to Bastian,while the cost per gallon drop of the unit Place had beendriving was high,the Company's average was exceedingly low.This appears tobe contradictory.Place drove the Company's tractor-trailerwhich had a capacityof 4,000 gallons whereas Respondent's other two gasoline delivery trucks had capac-itiesof 1,500 and 900 gallons, respectively.It is difficult to understand how theCompany's average cost per gallon drop could be exceedingly low if the vehiclewhich Place had been operating and which had a gasoline capacity almost doublethe combined capacity of the Company'sother two trucks was being operatedinefficiently.Bastian did not offer any explanation for this apparent contradiction.While Respondent's asserted reason for laying off Place is unconvincing,there isdirect evidence that it was Place's union activities which prompted the Companyto terminate his employment.Place appears to have been instrumental in inducingRespondent's four drivers to apply formembership in the Union and somehow thiscame to Porter's attention.Itwas Place who first circulated the rumor amongthe drivers of an impending layoff and it was Place who acted as the employees'spokesman in their meeting on October 31 with Bastian.That Place was laid offin retaliation for these activities is directly evidenced by Schurpf'sand Place'stestimony.The former testified that on November 2, Bastian informed him thatPlace was going to be laid off because Porter believed Place instigated the otherdrivers to join the Union,6and Place testified that Bastian admitted to him thathe would not have been laid off if the employees had not gone to the Union?Accordingly,I find that Respondent laid off Edward Place on November 4, 1957,not for the reason asserted by it, but because of his membership and activities onbehalf of the Union and thereby discriminated with regard to his tenure of em-ployment to discourage membership in the Union.Furthermore,Ifind that Re-spondent has not offered Place reinstatement to his former,or an equivalent, position,despite the evidence that about 10 days after Place's layoff he was offered temporaryemployment Eby the Respondent.b. As to the discharge of Joseph ChiricoJoseph Chirico was discharged on November 11, 1957.At that time he had beenworking for the Respondent for -a period of from 5 to 6 weeks.Chirico testifiedthat on November 5 Bastian called him into the office because the truck he hadbeen driving that day broke down.According to Chirico, Bastian told him thatifhe withdrew from the Union he would not have to worry about a layoff andthat if he did not withdraw he would be laid off. Bastian asked Chirico to sign astatement that he was withdrawing from the Union.Chirico replied that he wouldwithdraw from the Union if the other drivers also withdrew.On Friday of thesame week,November 8,Chirico had another conversation with Bastian about theKramer were also hired.Bastian testified that certain of these individuals were hiredas part-time employees.However,Bastian defined a part-time employee merely as onedesignated as such.His definition does not preclude an individual who works in excessof 40 hours each week from falling within the category of a part-time employee.Thus,Bastian testified that Chirico was a part-time employee, despite the fact that the un-contradicted evidence shows that during the 5 or 6 weeks of Chirico's employment withRespondent he worked about 50 hours per week.6 Although Bastian testified that he alone made the decision to lay off Place, the un-contradicted testimony of Anthony Sorrentino,the Union's business agent,tends to cor-roborate Schurpf's testimony that Porter had concerned himself with Place's tenure ofemployment.According to Sorrentino,on the day Place was discharged,he spoke withBastian about reinstating Place in his former job.Bastian advised Sorrentino that therewas nothing he could do before he checked with his superior,Mr. Porter.7Bastian denied having made the incriminatory statements attributed to him bySchurpf and Place.I do not credit his denials.Bastian impressed me as having beenan unreliable witness.His testimony in many respects was vague where if he were acandid witness it would have been more specific. In general, he impressed me as en-deavoring to direct his answers along paths most advantageous to Respondent's interestin this proceeding rather than to give forthright accounts of the events about which hewas questioned. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter.Bastian said he did not know whether or not Chirico was going ;to be laid off.He again told Chirico that if he would withdraw from the Union he "might still beworking."Chirico replied that he would not withdraw unless the other drivers do.Bastian answered that he would advise Chirico over the weekend.Chirico wasdischarged on Monday, November 11.Respondent contends that Chirico was discharged because he abused the Com-pany's trucks.However, it is unnecessary to decide whether or not Chirico wasresponsible for the various mechanical failures attributed to him by the Respondent,because I credit Chirico's testimony set forth above.With respect to alleged viola-tions of Section 8(a)(3) of the Act, the mere "existence of some justifiable groundfor discharge is no defense if it is not the moving cause."Wells, Inc. v. N.L.R.B.,162 F. 2d 457, 460 (C.A. 9). "Although the discharge of an inefficient or insub-ordinate union member or organizer is lawful, it may become discriminatory ifother circumstances reasonably indicate that the union activity weighed moreheavily in the decision to fire him than did dissatisfaction with his performance."N.L.R.B. v. Whitin Machine Works,204 F. 2d 883, 885 (C.A. 1). Upon the basisof Chirico's testimony, referred to above, and the evidence, discussed in other sec-tions of this Report, demonstrating Respondent's opposition to self-organization onthe part of its employees, I find that the principal factor which motivated Respond-ent's decision to discharge Chirico was his refusal to abandon his union affiliations.Accordingly, I further find that Respondent Pease thereby discriminated againstChirico to discourage his and other employees' membership in the Union.c.As to interference, restraint, and coercionSince the layoff of Edward Place and the discharge of Joseph Chirico constitutedinfringements upon employees' rights protected by Section 7 of the Act, Respondentthereby violated Section 8(a)(1) of the Act as well as Section 8(a)(3). In addi-tion,Respondent further unlawfully interfered with, restrained and coerced itsemployees in the exercise of their statutory rights by reason of the following:(1)George Bastian's threat to employees Schurpf and Strength on November 5,1957, that Mr. Porter would not go for a union and that he would subcontract thework before he would recognize a union.(2)George Bastian's various requests directed to employees Schurpf, Strength,and Chirico that they withdraw from the Union.(3)The granting of a 10-cent per hour increase in wages to employees Schurpfand Strength on November 5, 1957. In the same meeting that Bastian advisedSchurpf and Strength that they were receiving the wage increase, Bastian told themthat Respondent would never recognize the Union and requested that they withdrawfrom the Union. In the circumstances, the wage increase was in the nature of abribe to induce Schurpf and Strength to withdraw from the Union.(4) Bastian's threat to Chirico that he would be laid off if he did not withdrawfrom the Union, and promise that he would not be laid off if he withdrew.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Pease Oil Company, set forth above, occurring inconnection with the operations of the Respondent described in the Board's decisionherein, reported at 122 NLRB 344, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent Pease Oil Company has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.It has been found that Pease Oil Company unlawfully discriminated in regardto the tenure of employment of Edward Place and Joseph Chirico. It will be rec-ommended that the Respondent offer them immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to their seniority orother rights and privileges and make them whole for any loss of earnings they mayhave suffered by reason of Respondent's discrimination against them by payment toeach of them of a sum of money equal to that which he normally would haveearned from the date of his layoff or discharge to the date of Respondent's offer ofreinstatement, less net earnings during said period, but excluding the period from PEASE OILCOMPANY667August 21 to December 8, 1958. Said loss of earnings shall be computed on aquarterly basis in the manner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289. It will also be recommended that the Respondent makeavailable to the Board, upon request, payroll and other records to facilitate thedetermination of the amounts due these employees under this recommended remedy.Respondent's violations of the Act, herein found, are related to other unfair laborpractices proscribed by the Act, and the danger of their commission in the future isto be anticipated from Respondent's conduct in the past.The preventive purposesof the Act will be thwarted unless the remedial order is coextensive with the threat.In order therefore to make effective the interdependent guarantees of Section 7 oftheAct and to prevent a recurrence of unfair labor practices, it will be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 449, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2(5)of the Act.2.By discriminating in regard to the tenure of employment of Edward Place andJoseph Chirico to discourage membership and activity in behalf of the Union, theRespondent Pease Oil Company has engaged in and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent Pease Oil Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Evans Oils, Inc., has not engaged in any unfair labor practices within themeaning of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Local 449, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization, by laying off or discharging any of our employeesor by otherwise discriminating in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT threaten our employees with reprisals or promise them benefitsto discourage their affiliation with, or support of, any labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Local 449, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act.WE WILL offer Edward Place and Joseph Chirico immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reason of their layoff ordischarge. `668DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named Union,or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8(a) (3) ofthe Act.PEASE OIL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.United Transports,Inc.andReece N. SmithandGeneral Drivers,Salesmen and Warehousemen'sLocal Union No. 984, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Party to the ContractGeneral Drivers,Salesmen and Warehousemen's Local Union No.984, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of AmericaandReece N. SmithandUnited Transports,Inc.,Party to the Contract.Cases Nos.32-CA-596 and 32-CB-50. April 8, 1959DECISION AND ORDEROn October 31, 1958, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that the Respondents had not engaged in certain other un-fair labor practices as alleged in the complaint and recommendedthat these allegations of the complaint be dismissed.Thereafter,the General Counsel and the Respondent Union filed exceptions to theIntermediate Report and the latter filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted be-low.,In addition to the cases cited by the Trial Examiner in finding a violation of Sec-tion'8(b) (1) (A),we rely onBernhard-Altmann Texas Corporation,122 NLRB 1289,123 NLRB No. 60.